Case: 15-30030     Document: 00513274476      Page: 1   Date Filed: 11/17/2015



          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT    United States Court of Appeals
                                                     Fifth Circuit

                                                                           FILED
                                                                      November 17, 2015
                                   No. 15-30030
                                                                        Lyle W. Cayce
                                                                             Clerk
DARRIN KENNY LEWIS, SR., individually and as natural tutor of his minor
child B; OSCAR VARNADO,

                                        Plaintiffs–Appellants,

v.

ASCENSION PARISH SCHOOL BOARD,

                                        Defendant–Appellee.


                  Appeal from the United States District Court
                      for the Middle District of Louisiana


Before REAVLEY, PRADO, and COSTA, Circuit Judges.
EDWARD C. PRADO, Circuit Judge:
        This school-redistricting equal protection case is now before us for the
second time. In the first appeal, in 2011, a divided panel of this Court reversed
summary judgment in favor of Defendant–Appellee Ascension Parish School
Board     (“Board”),   holding   that   material   fact   issues   surrounded   the
discriminatory purpose and effect of the Board’s adoption of a redistricting plan
that concentrated economically disadvantaged students in a majority-nonwhite
school district. Lewis v. Ascension Par. Sch. Bd., 662 F.3d 343 (5th Cir. 2011)
(per curiam). On remand, the district court held a three-day bench trial and
entered judgment for the Board. It concluded that the plan was facially race
neutral, that the plaintiffs had failed to prove the redistricting plan treated
similarly situated students of different races differently, and that, even if he had
made this threshold showing, he failed to establish that the plan had a
     Case: 15-30030      Document: 00513274476         Page: 2    Date Filed: 11/17/2015




                                      No. 15-30030
discriminatory effect. Discerning no material infirmities in the court’s legal
conclusions and no clear error in its findings of fact, we affirm the judgment.
             I. FACTUAL AND PROCEDURAL BACKGROUND
A.     Factual Background 1
       The Ascension Parish School District (“the District”) operates four high
schools in southeast Louisiana—Donaldsonville High School on the west bank
of the Mississippi River, and East Ascension High School, Dutchtown High
School, 2 and St. Amant High School on the east bank. Since at least 1972, the
District has assigned students to these schools through an attendance-zone-
based “feeder plan,” whereby specified elementary schools “feed” into specified
middle schools, which in turn “feed” into one of the high schools. This
organization allows students to matriculate together to middle school and high
school.
       In 2004, a federal district court dismissed the District’s longstanding
desegregation case and declared the District unitary after finding that all
vestiges of the prior compulsory dual school system had been eliminated to the
extent practicable.
       Later that year, in response to dramatic population growth in the
Dutchtown area, the Board convened a “Growth Impact Committee.” Troy
Gautreau, Sr., a Board member and chairman of the Committee, presented the
Board with a “Growth Impact Charter,” which included the following
“objectives”: (1) “develop a plan to address the growth with minimal impact on


       1 The facts of this case were recounted in detail in this Court’s 2011 opinion. This
opinion incorporates much of the “Background” section of that opinion verbatim, see Lewis v.
Ascension Par. Sch. Bd., 662 F.3d 343, 344–45 (5th Cir. 2011) (per curiam), varying only to
note additional facts found by the district court during the bench trial. The parties do not
dispute the essential facts underlying this suit.
       2 The District constructed Dutchtown High School in 2002 to address the population

growth in the Dutchtown area. Correspondingly, that year the District also implemented a
new school attendance zone “feeder plan” that included Dutchtown High School.
                                             2
     Case: 15-30030       Document: 00513274476         Page: 3     Date Filed: 11/17/2015




                                       No. 15-30030
residents”; (2) “ensure equal facilities and instructional quality for all children”;
(3) attain “enrollment maximums” established for the elementary, middle, and
high school levels; and (4) “maintain unitary status.” (alterations omitted).
According to then-Superintendent Donald Songy, the District sought to move
approximately 450 students from Dutchtown Middle School, and thus out of
Dutchtown High School’s feeder zone, to other east bank schools with capacity
for growth.
       To facilitate the Board’s consideration of various rezoning options,
Superintendent Songy, Gautreau, and other Board members requested that
Demographics Application Specialist David Duplechein generate demographic
data for several plans. Using the District’s “Edulog” computer program—which
“geographically code[d] all students actually enrolled in the school system based
on their physical residential addresses”—Duplechein projected the demographic
effects of various prospective rezoning plans. Ultimately, the Board, which
governs the District, narrowed its consideration down to four rezoning plans,
referred to as Options 1, 2, 2f, and 3.
       Between 2004 and 2007, Gautreau delivered several PowerPoint
presentations to the Board on the topic of rezoning. In a 2004 presentation,
Gautreau discussed the persistent overcrowding issues in several of the
District’s primary and middle schools. The presentation indicated that, since
the implementation of the 2002 feeder plan that accompanied the construction
of Dutchtown High School, the percentage of at-risk students 3 at the primary
and middle schools in the East Ascension High School feeder zone had
increased and the average School Performance Scores (“SPS”) 4 at those schools


       3 “‘At-risk’ students are those who are eligible for free or reduced-price lunch due to
disadvantaged socioeconomic status.” Lewis, 662 F.3d at 346 n.7.
       4 School Performance Scores are calculated according to a formula devised by the

Louisiana Department of Education. They represent a combination of end-of-course test
                                              3
     Case: 15-30030       Document: 00513274476         Page: 4    Date Filed: 11/17/2015




                                      No. 15-30030
had decreased. It further highlighted a decline in student enrollment, SPS, and
standardized test scores, and an increase in the percentage of at-risk students,
at East Ascension High School. In addition, the presentation delineated the
negative effects of a higher at-risk student population, emphasizing that “the
concentration of poverty within a school can be shown to be harmful to all
students in that school whether or not an individual student comes from a poor
background.” It concluded that “a higher percentage of majority students
should increase at[-]risk achievement.” It is unclear whether the presentation
incorporated demographic data derived from Edulog.
       By 2006, the enrollment of Dutchtown Middle School, a Dutchtown High
School feeder school, had risen to over 1,000 students, causing severe
overcrowding. No other east bank middle school had more than 730 students
enrolled. Accordingly, in 2006 or 2007 Gautreau prepared another PowerPoint
presentation that examined Options 2f and 3 in detail. The presentation
compared then-current racial demographics at each of the high schools,
projected total enrollment at several primary and middle schools, projected
percentages of “black” and “white” students at several primary and middle
schools, and projected percentage of “Title I” 5 and “fully paid” students at
several primary and middle schools. It concluded that Option 3 “clearly offers
the best opportunity for all students in Ascension Parish and avoids putting
an undue burden on one particular school by increasing the at[-]risk student
population.” (alteration omitted). As with Gautreau’s 2004 presentation, it is
unclear whether the 2006–2007 presentation incorporated Edulog data.


results, ACT scores, four-year graduation numbers, and graduation credentials (e.g.,
advanced placement courses, entry-based certifications, etc.).
       5 Title I schools have a high number or a high percentage of students from low-income

families. They derive this name from Title I of the Elementary and Secondary Education Act
of 1965, 20 U.S.C. § 6301 et seq., which authorizes awards of federal financial assistance to
schools with a qualifying population of low-income students.
                                             4
     Case: 15-30030      Document: 00513274476        Page: 5     Date Filed: 11/17/2015




                                     No. 15-30030
      Sometime after 2007, Gautreau created a chart using Edulog data that
projected the total enrollment and the percentages of “minority” and at-risk
students at each of the three east bank high schools under each of the rezoning
options under consideration. The chart indicated, in relevant part, that: (1)
under current conditions, with no redistricting, (a) the enrollment of
Dutchtown High School would increase from 1695 students in 2007 to 2072
students in 2012, a total student population exceeding the 2012 projections at
East Ascension High School and St. Amant High School by 700 students and
400 students, respectively, and (b) the percentage of at-risk students in all
three high schools would increase, with the largest jump occurring at East
Ascension High School; and (2) under each of Options 2, 2f, and 3, (a) the total
enrollment in all three schools would increase but would approach parity, and
(b) the percentage of at-risk students in all three high schools would increase,
again with the largest jump occurring at East Ascension High School. 6
       In 2008, Superintendent Songy also compiled a chart with Edulog data,
titled “Statistical Analysis of Options 1, 2, 2f and 3,” and presented it to the
Board for consideration. The chart listed the current enrollment, percentage of
African–American students, and percentage of at-risk students at each school
in the district, then projected the enrollment, percentage of African–American
students, and percentage of at-risk students at each school under each of the
four rezoning options. Unlike Gautreau’s chart, Songy’s chart did not project
data beyond the 2007–2008 school year. Songy’s chart indicated, in relevant
part, that: (1) the current African-American population at East Ascension High
School exceeded that of the other high schools, but would decrease at East
Ascension High School and would increase at the remaining schools under any


      6Notably, Gautreau’s chart seems to replicate the projected demographics of St.
Amant High School with no redistricting plan in the projections under Options 2, 2f, and 3.
                                            5
     Case: 15-30030       Document: 00513274476         Page: 6     Date Filed: 11/17/2015




                                       No. 15-30030
plan; (2) the at-risk population at East Ascension High School would decrease
under any plan, with the greatest drop under Option 3 and the second greatest
drop under Option 2f; (3) the at-risk populations at Dutchtown High School and
St. Amant High School would increase under any plan; and (4) the total student
enrollment would increase at East Ascension High School and St. Amant High
School, but not at Dutchtown High School, under any plan. 7
       At its January 15, 2008 meeting, Gautreau discussed the School Board’s
redistricting efforts and, according to the meeting minutes, told the School
Board and audience that “the criteria most concentrated on was [sic]
maintaining our current unitary status with the Department of Justice and
moving the least amount of kids as possible.” Lewis, 662 F.3d at 345. Gautreau
also “informed the public that Option 2f or Option 3 needed to be passed by the
School Board that night, and that some people would be upset with the School
Board’s decision.” 8 Following remarks by each of the eleven Board members and
by nineteen members of the public, the Board voted on Options 2f and 3. 9 Option
3 failed by a vote of six to four, then Option 2f passed by a vote of the same
margin, with precisely the same voting blocs on either side. Each Board member
was in possession of Songy’s chart at the time of the vote, but it is unclear which
Board members, if any, were in possession of Gautreau’s chart or presentations.
Four of the six Board members who voted in favor of Option 2f testified at the
bench trial, and each Board member who testified stated that, at the time of the
vote, they were aware of the demographic projections and of the correlation
between at-risk status and lower academic achievement.




       7  Similarly to Gautreau’s chart, Songy’s chart seems to replicate the same projections
for St. Amant High School in each plan.
        8 Neither party presented evidence to explain Gautreau’s remark.
        9 Neither party offered a transcript of the Board members’ or the public’s comments.

                                              6
    Case: 15-30030     Document: 00513274476     Page: 7   Date Filed: 11/17/2015




                                  No. 15-30030
        Option 2f employed several means to shift the student population among
the east bank schools. First, it redrew the District’s geographic attendance lines
so that a number of students were moved from the Dutchtown and St. Amant
High School feeder zones to the East Ascension High School feeder zone. In total,
Option 2f moved 339 students into different feeder zones during the 2008–2009
school year. Second, Option 2f moved Duplessis Primary School, a Title I school,
from the Dutchtown feeder zone to the East Ascension feeder zone. As a result,
all five of the primary schools in the East Ascension feeder zone were now Title
I schools. Third, Option 2f assigned one new primary school and one new middle
school to the East Ascension feeder zone, two new primary schools to the
Dutchtown feeder zone, and three new primary schools to the St. Amant feeder
zone.
        According to data collected by the Louisiana Department of Education,
since the implementation of Option 2f, total student enrollment has increased
at all three east bank high schools; the percentage of at-risk students has
increased at all three east bank high schools; and East Ascension High School
has maintained the highest percentages of nonwhite students and at-risk
students among the east bank high schools, and those percentages have each
grown from 2007 to 2013. In addition, the percentages of both nonwhite
students and at-risk students at each primary school and middle school in the
East Ascension feeder zone have increased during this time.
        Further, it is undisputed that, since the adoption of Option 2f the
majority of the District’s nonwhite students and a majority of the District’s at-
risk students attend schools in the East Ascension feeder zone; East Ascension
High School is the only majority nonwhite and majority at-risk high school in
the District; a majority of the East Ascension feeder schools are majority
nonwhite, unlike the Dutchtown and St. Amant feeder schools; and all of the

                                        7
     Case: 15-30030    Document: 00513274476    Page: 8   Date Filed: 11/17/2015




                                 No. 15-30030
East Ascension feeder schools are majority at-risk, unlike the Dutchtown and
St. Amant feeder schools.
      The evidence of academic performance under Option 2f is mixed. The
average ACT score for the 2013 graduating class at East Ascension was 19.4,
lower than St. Amant’s average score of 20.3 and Dutchtown’s average score of
21.3, and lower than the state’s average score of 19.5, but average ACT scores
also declined for all three schools during this time. Additionally, Dutchtown and
St. Amant high school students performed better than East Ascension students
on Advanced Placement (“AP”) exams in the 2011-2012 academic year.
Dutchtown also attained superior SPS to East Ascension High School, both
before and after the implementation of Option 2f. In the 2007–2008 school year,
East Ascension’s SPS was 95.1, compared to Dutchtown’s SPS of 109.8. In the
2012–2013 school year—after the Department of Education revised the SPS
scale from 150 points to 200 points—East Ascension’s SPS was 135.2, compared
to Dutchtown’s SPS of 163.3 and St. Amant’s SPS of 149.7. On the other hand,
East Ascension’s SPS has gradually increased since the implementation of
Option 2f, and its state school ranking and graduation rate are now at all-time
highs.
B.    Procedural Background
      1.    The Suit
      Shortly after the adoption of Option 2f, Lewis, the father of two African–
American schoolchildren assigned to the East Ascension feeder zone both pre-
and post-Option 2f, filed suit against the Board in Louisiana state court. Lewis,
662 F.3d at 345. Lewis sued under 42 U.S.C. § 1983, asserting violations of his
children’s Fourteenth Amendment rights to equal protection. Id. at 346. He
essentially raised two challenges to Option 2f: first, he alleged that the Board
adopted Option 2f “to ensure that East Ascension High School [and its feeder

                                       8
    Case: 15-30030     Document: 00513274476        Page: 9   Date Filed: 11/17/2015




                                  No. 15-30030
schools] would maintain a disproportionately large non-white minority
population, leaving the remaining two East Bank schools as predominantly
white” (the “racial balancing” claim), id. (alteration in original) (internal
quotation marks omitted); and second, he alleged that because Option 2f placed
a disproportionate number of at-risk students in the East Ascension feeder
zone, “Option 2f ‘would ensure that the nonwhite minority students at East
Ascension High School [and in its feeder system] would not, now and in the
future, be afforded educational opportunities equal to those available to the
students at either Dutchtown High School or St. Amant High School” (the
“funneling” claim), id. (alteration in original).
      The Board removed the action to federal court and successfully moved
for summary judgment. Id. The district court found Option 2f facially race
neutral and concluded that Lewis had not presented competent evidence of
both discriminatory intent and discriminatory effect so as to invoke strict
scrutiny. Id. It then upheld the plan on rational basis review because the Board
had a legitimate government interest in reducing overcrowding. Id.
      2.    The First Appeal
      A divided panel of this Court reversed. Id. at 352. The Court held, first,
that Lewis’s racial-balancing claim was not preserved and that Lewis’s only
live claims were his funneling claim and his claim that Option 2f employs
explicit racial classifications. Id. at 348 & n.11. It then criticized the district
court’s analysis, which relied in part on evidence that the Board “considered
[the race of reassigned students] in an effort at maintaining the racial balance
already existing among the schools in East Ascension Parish and in
maintaining the school district’s unitary status, not as part of a racially
discriminatory motive to allocate a ‘disproportionate number’ of African–
American students to the East Ascension school zone.” Id. at 349. The Court

                                         9
    Case: 15-30030     Document: 00513274476      Page: 10    Date Filed: 11/17/2015




                                   No. 15-30030
raised two concerns with this reasoning: first, “it is unclear how, on the record
before us, the court could make a factual finding as a matter of law about the
Board’s lack of discriminatory purpose”; and second, “the court’s assumption
that it might be justifiable to use racially-based decisions for the ‘benign’
purpose of maintaining post-unitary ‘racial balance’ among the schools in the
system is at least in tension with the Supreme Court’s decision in Parents
Involved.” Id.
      The Court then identified several pieces of evidence that created a
genuine issue of material fact concerning the Board’s discriminatory purpose.
Id. at 350–52. First, the Court cited the Board’s reliance on Edulog data, noting
that Edulog “coded each enrolled student in order to predict the ‘statistical
effects’ of Option 2f’s boundary assignments” and that, in turn, “it is unclear
how a student assignment plan could calculate the percentage of black
students at each school without classifying individual students by race.” Id. at
350. The Court rejected the Board’s explanation “that the Statistical Analysis
underlying Option 2f . . . does not constitute Option 2f itself” because “to accept
that self-serving, summary allegation would be to allow a school district to
skew reality by selectively including documents in the record and labeling only
those documents its ‘plan.’” Id. This, the Court said, it could not countenance
on review of a summary judgment. Id.
      Next, the Court quoted the testimony of Superintendent Songy and
various Board members that “suggest[ed] that the District relied upon the race
of the individual students residing in different geographic locations when it re-
zoned its schools.” Id. at 350–51. The Court also cited an excerpt from the
District’s website that referred to “alter[ing] the racial balance” and
“balanc[ing] the demograph[ics]” at East Ascension. Id. at 351 (second
alteration in original). In response to the district court’s finding that “‘only’ 339

                                         10
    Case: 15-30030        Document: 00513274476           Page: 11     Date Filed: 11/17/2015




                                        No. 15-30030
students, in a district population of 18,000, were affected by Option 2f,” the
Court observed that, “[i]n light of the testimony, this seems to be a group
identifiable and identified principally on racial grounds (whether minority or
not) for assignment to particular schools.” Id.
       Lastly, the Court concluded that there were material questions of fact
surrounding the discriminatory effect of Option 2f. Id. Criticizing the district
court for basing its finding on a statistical analysis of Option 2f’s impact on
only the east bank high schools, the Court pointed out that Lewis alleged a
discriminatory effect on the East Ascension feeder system. Id. The statistics in
the record, the Court said, “provide some support” for Lewis’s funneling claim.
Id. at 352. The Court gave particular attention to statistics showing disparities
between the percentage of the total east bank student population enrolled in
each feeder system and the percentage of the east bank’s total at-risk student
population and total nonwhite student population in each feeder system. Id. at
351–52. 10 In any event, the Court declined to identify the pertinent standard
of review, holding that the determination of whether to apply strict scrutiny or
rational basis review “turns on the factual questions of discriminatory motive
and impact.” Id. at 352.
       3.      Remand, Pretrial Motions, and the Bench Trial
       On remand, the district court permitted additional discovery; then both
parties moved for summary judgment. The district court denied Lewis’s motion
and granted in part and denied in part the Board’s motion. Two aspects of the
district court’s ruling are relevant here. First, the district court “conclude[d]



       10  Importantly, these statistics appear only in Lewis’s submissions on summary
judgment. Lewis appears to have derived these statistics from data compiled by Bridget
Thomas, a “concerned parent,” whose children attended schools within the District and who
testified as a lay witness at trial. There is no mention of these statistics in Lewis’s post-trial
briefing or in his appellate briefs.
                                               11
    Case: 15-30030      Document: 00513274476     Page: 12   Date Filed: 11/17/2015




                                  No. 15-30030
that the School Board’s consideration of projected racial and socioeconomic
data prior to voting does not amount to a racial classification.” It
correspondingly denied “Lewis’[s] request that the Court review Option 2f
under strict scrutiny on this basis” and granted “[t]he School Board’s request
that the Court dismiss Lewis’[s] claim that Option 2f employs a racial
classification.” Second, the district court denied “the School Board’s request
that the Court dismiss Lewis’[s] remaining Equal Protection claim on th[e]
basis” that “Lewis cannot establish that [his children] were treated differently
than similarly situated students of a different race”—namely, white students
in the Dutchtown and St. Amant feeder zones. Despite announcing that it was
“unable to consider all of the evidence presented until after a full trial on the
merits,” the district court “conclude[d],” based on “the evidence presented here,
[the] context of this matter, and factors considered by the School Board when
it adopted Option 2f,” that the plaintiff’s children “are, in fact, similarly
situated to white students in the Dutchtown High School and St. Amant High
School feeder zones.”
      The case proceeded to a three-day bench trial. At the opening of the trial,
the Board orally requested that the district court reconsider several of its rulings
in its summary-judgment order, including its conclusion on the “similarly
situated” issue. The district court denied the Board’s requests without prejudice
to the Board’s right to reurge them in its post-trial briefs. Lewis made no request
that the district court reconsider its ruling that Option 2f did not employ racial
classifications.
      At trial, Lewis called ten witnesses: five members of the Board who voted
on Option 2f, Demographics Application Specialist Duplechein, Lewis, Lewis’s
son, Bridget Thomas (a “concerned parent” who compiled statistics on the
rezoning options), and Dr. Percy Bates (an expert witness in educational

                                        12
    Case: 15-30030    Document: 00513274476       Page: 13   Date Filed: 11/17/2015




                                  No. 15-30030
psychology). The Board, in turn, called two witnesses: Patrice Pujol, current
Superintendent of the Board, and former Superintendent Songy.
      Following post-trial briefing, the district court issued Rule 52 findings of
fact and conclusions of law. The court’s findings of fact are summarized in Part
I(A), supra. The court opened its conclusions of law with a summary of Lewis’s
theory:
     “Here, the gravamen of Lewis’s section 1983 claim is that the School
     Board has denied nonwhite students in the East Ascension High
     School attendance zone equal educational opportunities, in
     violation of the Fourteenth Amendment, by adopting a school
     rezoning plan that ‘feeds’ a disproportionate number of at-risk
     students into the East Ascension High School attendance zone.”
The court then held that: (1) Option 2f does not employ explicit racial
classifications, (2) Lewis failed to prove that nonwhite students in the East
Ascension attendance zone are similarly situated to white students in the
Dutchtown and St. Amant attendance zones, and, in turn, that Option 2f accords
disparate treatment to similarly situated students of a different race, and (3)
even if Lewis had proven that Option 2f treats similarly situated students
differently on the basis of race, the record evidence does not support the
conclusion that Option 2f has had a discriminatory effect on nonwhite students
in the East Ascension feeder zone. Accordingly, the court omitted discussion of
whether the Board acted with a discriminatory purpose. In addition, the court
did not identify the level of scrutiny it would apply to Lewis’s challenge to Option
2f; it held only that “Lewis has not satisfied his burden of proving by a
preponderance of the evidence that [the Board’s] adoption of Option 2f violates
the Equal Protection Clause.” Lewis timely appealed.


            II. JURISDICTION AND STANDARD OF REVIEW



                                        13
    Case: 15-30030        Document: 00513274476          Page: 14     Date Filed: 11/17/2015




                                       No. 15-30030
       The district court had jurisdiction over Lewis’s suit pursuant to 28 U.S.C.
§ 1331. This Court has jurisdiction to review the district court’s final judgment
pursuant to 28 U.S.C. § 1291.
       “The standard of review for a bench trial is well established: findings of
fact are reviewed for clear error and legal issues are reviewed de novo.” Bd. of
Trs. New Orleans Emp’rs Int’l Longshoremen’s Ass’n v. Gabriel, Roeder, Smith
& Co., 529 F.3d 506, 509 (5th Cir. 2008) (quoting Water Craft Mgmt. LLC v.
Mercury Marine, 457 F.3d 484, 488 (5th Cir. 2006)). “A finding is clearly
erroneous if it is without substantial evidence to support it, the court
misinterpreted the effect of the evidence, or this court is convinced that the
findings are against the preponderance of credible testimony.” Id.
                                    III. DISCUSSION
       The Equal Protection Clause of the Fourteenth Amendment mandates
that “[n]o State shall . . . deny to any person within its jurisdiction the equal
protection of the laws.” U.S. Const. amend. XIV, § 1. “Its central purpose is to
prevent the States from purposefully discriminating between individuals on
the basis of race.” Shaw v. Reno, 509 U.S. 630, 642 (1993). Accordingly, “[l]aws
that explicitly distinguish between individuals on racial grounds fall within
the core of that prohibition,” id., and are subject to strict scrutiny, Hunt v.
Cromartie, 526 U.S. 541, 546 (1999). “Strict scrutiny also applies to
government action that is ‘ostensibly neutral,’ but only if the neutral law has
a ‘disproportionately adverse effect’ that ‘can be traced to a discriminatory
purpose.’” Lewis, 662 F.3d at 348 (quoting Pers. Adm’r of Mass. v. Feeney, 442
U.S. 256, 272 (1979)). 11 Under strict scrutiny, “the burden [is] on the


       11Strict scrutiny also applies to “a classification that is ostensibly neutral but is an
obvious pretext for racial discrimination.” Feeney, 442 U.S. at 272 (citing, inter alia, Yick Wo
v. Hopkins, 118 U.S. 356 (1886)). This class of actions refers to facially neutral laws that are
applied in a discriminatory fashion—as, for instance, “a laundry permit ordinance . . .
                                              14
     Case: 15-30030      Document: 00513274476          Page: 15     Date Filed: 11/17/2015




                                       No. 15-30030
government to prove that its actions are narrowly tailored to achieve a
compelling government interest.” Id. By contrast, where there is no proof of
either discriminatory purpose or discriminatory effect, the government action
is subject to rational basis review, id., and the burden is on the challenger to
rebut the “strong presumption of validity” accorded the action and prove that
the action is not rationally related to a legitimate government purpose, Heller
v. Doe, 509 U.S. 312, 319–20 (1993).
       At trial, Lewis mounted a two-pronged attack on Option 2f: he alleged
that Option 2f was subject to strict scrutiny (1) because it contains explicit
racial classifications, and, alternatively, (2) because its funneling feature was
motivated by racial animus and had a disproportionately adverse impact on
nonwhite students in the East Ascension feeder zone. On appeal, he contends
that the district court committed numerous errors in entering judgment
against him. We address each claim of error in turn.
A.     Option 2f and Explicit Racial Classifications
       Lewis first urges that the district court erred in holding that Option 2f
does not explicitly classify students on the basis of race.
       Although the district court granted summary judgment to the Board on
Lewis’s claim that Option 2f should be subjected to strict scrutiny because it
employs express racial classifications, it rejected this argument anew in its
Rule 52 findings of fact and conclusions of law. It cited three grounds for its
decision: (1) the court had previously ruled against Lewis, and Lewis had not
requested reconsideration; (2) “a review of the evidence supports the conclusion
that Option 2f does not employ an explicit racial classification” because the


administered in a deliberate way to exclude all Chinese from the laundry business.” Miller v.
Johnson, 515 U.S. 900, 913 (1995) (citing Yick Wo, 118 U.S. 356). The district court held that
Lewis did not advance this theory of discrimination at trial and Lewis does not argue to the
contrary on appeal.
                                             15
    Case: 15-30030       Document: 00513274476          Page: 16     Date Filed: 11/17/2015




                                       No. 15-30030
plan is facially race neutral and “Lewis failed to point to any provision of
Option 2f that classifies students on the basis of race[ ] or uses race as a factor
in school assignment”; and (3) “the School Board’s consideration of the
projected enrollment and percentage of nonwhite and ‘at-risk’ students . . . does
not amount to a rezoning plan that assigns students on the basis of race.”
       Given these ostensible alternative rulings—one procedural and one on
the merits—we requested supplemental briefing on the ruling subject to appeal
and the corresponding standard of review. The parties agreed that the district
court reconsidered its summary judgment ruling sua sponte when it announced
a post-trial merits holding, see, e.g., Zarnow v. City of Wichita Falls, Tex., 614
F.3d 161, 171 (5th Cir. 2010), and our standard of review therefore tracks that
applicable to an ordinary bench trial: we review findings of fact for clear error
and legal issues de novo, Bd. of Trs., 529 F.3d at 509.
       “It is well established that when the government distributes burdens or
benefits on the basis of individual racial classifications, that action is reviewed
under strict scrutiny.” Parents Involved in Cmty. Schs. v. Seattle Sch. Dist. No.
1, 551 U.S. 701, 720 (2007). “A statute or policy utilizes a ‘racial classification’
when, on its face, it explicitly distinguishes between people on the basis of some
protected category.” Hayden v. Cty. of Nassau, 180 F.3d 42, 48 (2d Cir. 1999)
(citing Adarand Constructors, Inc. v. Pena, 515 U.S. 200, 227 (1995); Wygant v.
Jackson Bd. of Educ., 476 U.S. 267, 282–84 (1986); Loving v. Virginia, 388 U.S.
1, 11–12 (1967)).
       Although the Supreme Court has not addressed the facial neutrality of
school district boundaries in the context of a post-desegregation equal
protection challenge, 12 we find its precedents on electoral redistricting


       12Significantly, in Parents Involved, a case on which Lewis places great emphasis,
“the school district[s] relie[d] upon an individual student’s race in assigning that student to
                                              16
    Case: 15-30030         Document: 00513274476            Page: 17      Date Filed: 11/17/2015




                                         No. 15-30030
instructive. In this context, the Court has repeatedly made clear that
redistricting plans do not classify individuals and are therefore facially race
neutral. 13 As a result, “a more searching inquiry is necessary before strict
scrutiny can be found applicable in redistricting cases than in cases of
‘classifications based explicitly on race.’” Bush, 517 U.S. at 958. Moreover, the
Court has unequivocally stated that a legislative body’s mere awareness or
consideration of racial demographics in drawing district boundaries will not
alone trigger strict scrutiny. 14 To the contrary, the challenger must
demonstrate that race was “the predominant factor motivating the
legislature’s decision.” Miller, 515 U.S. at 916. To make this showing, the
challenger is obligated to prove—using direct or circumstantial evidence, or a
combination of the two—“that ‘the legislature subordinated traditional race-
neutral districting principles, including . . . compactness, contiguity, and
respect for political subdivisions or communities defined by actual shared
interests, to racial considerations[.]’” Hunt, 526 U.S. at 547 (quoting Miller,


a particular school, so that the racial balance at the school f[ell] within a predetermined range
based on the racial composition of the school district as a whole.” 551 U.S. at 710. In both
student-assignment plans at issue in Parents Involved, students applied to or were assigned
to individual schools and their race was taken into consideration in the district’s admission
decision. Id. at 711–12, 716–17. The school districts’ geographical boundaries were not at
issue.
         13 See Hunt, 526 U.S. at 547 (“Districting legislation ordinarily, if not always, classifies

tracts of land, precincts, or census blocks, and is race neutral on its face.”); Bush v. Vera, 517
U.S. 952, 958 (1996) (plurality opinion) (“Electoral district lines are ‘facially race neutral’ . .
. .”); Shaw, 509 U.S. at 646 (“A reapportionment statute typically does not classify persons at
all; it classifies tracts of land, or addresses.”).
         14 See Bush, 517 U.S. at 958 (plurality opinion) (“Strict scrutiny does not apply merely

because redistricting is performed with consciousness of race. Nor does it apply to all cases
of intentional creation of majority-minority districts.” (internal citation omitted)); Miller v.
Johnson, 515 U.S. 900, 916 (1995) (“Redistricting legislatures will, for example, almost
always be aware of racial demographics; but it does not follow that race predominates in the
redistricting process.”); Shaw, 509 U.S. at 646 (“[R]edistricting differs from other kinds of
state decisionmaking in that the legislature always is aware of race when it draws district
lines . . . . That sort of race consciousness does not lead inevitably to impermissible race
discrimination.”).
                                                17
    Case: 15-30030        Document: 00513274476          Page: 18      Date Filed: 11/17/2015




                                        No. 15-30030
515 U.S. at 916). One form of circumstantial evidence is the shape of the
district, which may, in some cases, be so “bizarre” or “highly irregular that, on
its face, it rationally cannot be understood as anything other than an effort to
segregat[e] . . . voters on the basis of race.” Miller, 515 U.S. at 914 (alteration
and ellipsis in original) (quoting Shaw, 509 U.S. at 646–47) (internal quotation
marks omitted). 15
       While there is no post-Parents Involved law in this Circuit assessing
whether school redistricting plans like Option 2f contain express racial
classifications, the Third and Sixth Circuits have recently held that school
zoning plans that divide the student population by geography are facially race
neutral. See Spurlock v. Fox, 716 F.3d 383, 394–96 (6th Cir. 2013); Doe ex rel.
Doe v. Lower Merion Sch. Dist., 665 F.3d 524, 545–48 (3d Cir. 2011).
Importantly, both of these cases affirmed bench-trial verdicts in favor of the
school districts, Spurlock, 716 F.3d at 385; Lower Merion, 665 F.3d at 539, 558,
and both cases were decided after this Court issued its first opinion in Lewis.
In both Spurlock and Lower Merion, the courts distinguished Parents Involved
as a case speaking only to student-assignment plans that explicitly use a
student’s race as a factor in assignments; a plan that, on its face, relies
exclusively on a student’s home address is necessarily race neutral, and
Parents Involved has no application. Spurlock, 716 F.3d at 394; Lower Merion,
665 F.3d at 545–46. Additionally, both courts rejected the students’ arguments
that the rezoning bodies’ consideration of racial demographic data in


       15 It is not clear from the Court’s discussion whether evidence of “predominance” can
establish an express racial classification, or whether this evidence is used to prove that the
facially neutral districts are nonetheless the product of discrimination. The Court’s analysis
in Hunt, which opened with the observation that the challenged redistricting plan was “race
neutral on its face” and described the challengers’ burden to prove that “race was the
‘predominant factor’ motivating the legislature’s districting decision,” suggests the latter. 526
U.S. at 547. The same does not seem to be true of evidence of “bizarreness,” which, the Court
said in Miller, may evince discrimination “on its face.” 515 U.S. at 913, 914.
                                              18
    Case: 15-30030         Document: 00513274476            Page: 19      Date Filed: 11/17/2015




                                         No. 15-30030
formulating the district boundaries amounted to an express racial
classification. 16 To this end, the Third Circuit relied in part on the Supreme
Court’s electoral redistricting precedents. See Lower Merion, 665 F.3d at 547.
And, notably, the Sixth Circuit held that its conclusion was not inconsistent
with this Court’s opinion in Lewis. Spurlock, 716 F.3d at 395–96. 17
       Before this Court, Lewis contends that the record evidence and the trial
court’s findings of fact “clearly show that race was an important stand alone [sic]
factor in the adoption of Option 2f and that a main goal of Option 2f was to keep
a specific balance of racial groups in each East Bank school in order to maintain
unitary status.” This, Lewis says, is contrary to Parents Involved, in which the
Court “held that a unitary school district’s decision to classify students by race



       16  See Spurlock, 716 F.3d at 394 (observing that the rezoning body “obtained data on
the racial breakdown of students . . . under the old student-assignment plan, as well as
projections of student enrollment by race in the event that various modifications were
adopted” but rejecting the argument that “obtaining this data and including some of it in the
Rezoning Plan shows that the Plan classifies students by race” because “[r]acial classification
requires more than the consideration of racial data”); Lower Merion, 665 F.3d at 548
(criticizing the students for “conflat[ing] a school assignment policy that explicitly classifies
based on race with the consideration or awareness of neighborhood racial demographics
during the development and selection of a policy” and holding that “[d]esigning a policy ‘with
racial factors in mind’ does not constitute a racial classification if the policy is facially neutral
and is administered in a race-neutral fashion”).
         17 The Sixth Circuit interpreted Lewis’s holding—that factual issues regarding

discriminatory purpose and effect precluded summary judgment—as “a holding with respect
to the issue of de jure segregation, not racial classification.” Spurlock, 716 F.3d at 395.
However, the Sixth Circuit criticized this Court’s opinion as internally inconsistent in its
express-classification analysis: although “[t]he court nowhere opined that the consideration
of demographic data alone amounts to a classification by race . . . , certain confusing
pronouncements in the Lewis per curiam opinion appear to suggest the contrary.” 716 F.3d
at 395 (citing Lewis, 662 F.3d at 350 (“Indeed, it is unclear how a student assignment plan
could calculate the percentage of black students at each school without classifying individual
students by race.”)). The Sixth Circuit resolved this ambiguity by crediting the Lewis dissent
and observing that “if the court majority had truly believed that there was racial
classification at play, it would have ordered the district court on remand to subject the
challenged policy to strict scrutiny, which it did not do.” Id. at 395–96. Moreover, the Spurlock
court remarked, “to the extent that certain statements in Lewis conflict with Supreme Court
precedent, the latter obviously prevails.” Id. at 396.
                                                19
    Case: 15-30030    Document: 00513274476      Page: 20    Date Filed: 11/17/2015




                                  No. 15-30030
and to rely on that classification in determining school assignments is subject to
strict scrutiny.” Lewis’s position hinges on the premise that Option 2f is more
than the maps and written descriptions laying out the geographic boundaries of
the feeder zones; in his view, the demographic analysis underlying Option 2f
classifies students on the basis of race, and this data, as well as the race-
conscious motives of the Board members, evince express racial classifications in
the plan.
      The Board counters that the district court correctly looked only to the
face of Option 2f to assess its race neutrality, and it contends that the court’s
finding that none of the documents that make up Option 2f include any
reference to race is not clearly erroneous. The Board urges this Court to follow
the Third and Sixth Circuits and hold that a school zoning plan that assigns
students to schools based on their home addresses is facially race neutral, and
the rezoning body’s consideration of demographic data in drawing the relevant
geographic boundaries does not amount to making an express classification.
Lastly, the Board posits that even if Option 2f incorporated Gautreau’s or
Songy’s statistical analysis, the plan would still not contain any express racial
classifications because there is no provision that “identif[ies] any classification
by individual student or group for purposes of school assignment” or that
“require[s] the consideration of race when enrolling students in any school.”
      We agree with the Board and find no error in the district court’s ruling
that Option 2f contains no explicit racial classifications. Lewis provides no basis
for this Court to conclude that the district court’s factual finding that Option 2f
is facially race neutral and assigns students to schools on the sole basis of
geography is clearly erroneous. The only evidence he points to on appeal relates
to the Board’s awareness of racial demographics and its alleged desire to
maintain the District’s unitary status through racial balancing. Under the

                                        20
     Case: 15-30030        Document: 00513274476            Page: 21      Date Filed: 11/17/2015




                                          No. 15-30030
Supreme Court’s electoral-redistricting precedents, and consistent with the
Third and Sixth Circuit’s reasoning, this evidence has no bearing on the facial
neutrality of the Board’s action—at least absent evidence that the geographic
boundaries are explicable only as the product of intentional segregation, see
Miller, 515 U.S. at 914; see also supra note 16; cf. Spurlock, 716 F.3d at 394;
Lower Merion, 665 F.3d at 548. Even accepting Lewis’s position that Option 2f
incorporated the demographic data and projections, this does not establish that
the plan explicitly classified students by race; it shows only that the Board
considered the same sort of data that the Supreme Court has refused to equate
to a facial racial classification, albeit in the electoral context. 18 See Bush, 517
U.S. at 958; Miller, 515 U.S. at 916; Shaw, 509 U.S. at 646. It also does not
bring the plan within the ambit of Parents Involved, as that case addressed
individualized student assignments that took into account the student’s race
and the overall racial makeup of the school. See supra note 13.
       Likewise, the district court’s legal conclusion that the Board’s
consideration of demographic data in formulating Option 2f “does not amount to
[adopting] a rezoning plan that assigns students on the basis of race” conforms
to Supreme Court case law, see, e.g., Bush, 517 U.S. at 958, and is in accord with
the decisions of this Court’s sister circuits, see Spurlock, 716 F.3d at 394; Lower
Merion, 665 F.3d at 548. Accordingly, we hold that the district court did not err
in concluding that Option 2f does not make express racial classifications and so
is not subject to strict scrutiny on that basis.
B.     The Discriminatory Purpose and Effect of Option 2f




       18  Lewis has not argued that Option 2f’s boundaries are so “bizarre” or “highly
irregular” that, on its face, the plan “rationally cannot be understood as anything other than
an effort to segregat[e] . . . on the basis of race.” Miller, 515 U.S. at 914 (alteration in original)
(quoting Shaw, 509 U.S. at 646–47) (internal quotation marks omitted).
                                                 21
    Case: 15-30030    Document: 00513274476      Page: 22   Date Filed: 11/17/2015




                                  No. 15-30030
      Lewis next contends that the district court erred in rejecting his
alternative theory that, despite Option 2f’s facial neutrality, the redistricting
plan’s funneling feature is nevertheless subject to strict scrutiny because it had
both a discriminatory purpose and a discriminatory effect. See Vill. of Arlington
Heights v. Metro. Hous. Dev. Corp., 429 U.S. 252, 264–66 (1977) (holding that
an equal protection claim premised on an outwardly neutral law requires proof
of both a discriminatory effect and a discriminatory purpose). Relevant to this
determination, the district court first found that the pertinent comparator group
for Lewis’s equal protection claim was white students within the East Ascension
feeder zone—not white students in the other feeder zones, as it had originally
ruled on post-remand summary judgment. It then found that, even if Lewis had
successfully established that nonwhite students in the East Ascension feeder
zone were similarly situated to their white counterparts in the other feeder
zones, he had not proven that Option 2f had a discriminatory adverse effect on
nonwhite students in the East Ascension feeder zone. Lewis urges that the
district court erred in both regards.
      Because we resolve the district court’s treatment of Lewis’s alternative
equal protection theory on the discriminatory-effect finding, we need not
address either the court’s similarly situated finding or Lewis’s proffered
evidence of discriminatory purpose. See id.; Palmer v. Thompson, 403 U.S. 217,
224 (1971) (“[N]o case in this Court has held that a legislative act may violate
equal protection solely because of the motivations of the men who voted for
it.”); Lower Merion, 665 F.3d at 549–50 (“[D]iscriminatory impact must be
shown to establish an equal protection violation because ‘plaintiffs must show
that they have been injured as a result’ of the governmental action to ensure
that courts ‘can impose a meaningful remedy.’” (quoting Garza v. Cty. of Los
Angeles, 918 F.2d 763, 771 (9th Cir. 1990))). We simply assume without

                                        22
    Case: 15-30030        Document: 00513274476          Page: 23      Date Filed: 11/17/2015




                                        No. 15-30030
deciding that it was Lewis’s burden to identify a similarly situated comparator
group and that he met this burden, 19 and we proceed to the district court’s
finding on the issue of discriminatory impact.
       As a preliminary matter, we note a disagreement between the parties
concerning the standard of review applicable to the district court’s
determination. On one hand, there is general agreement that a finding of
discriminatory effect is a finding of fact subject to review for clear error. 20 On
the other hand, there is authority for the proposition that where, as here, the
facts are essentially undisputed, the question of whether those facts evince a
discriminatory effect is ultimately one of law that this Court reviews de novo. 21



       19  We note that there is uncertainty in the law regarding the circumstances under
which an equal protection plaintiff alleging racial discrimination is required to identify a
similarly situated comparator group and the showing required to discharge this burden. See
generally Giovanna Shay, Similarly Situated, 18 Geo. Mason L. Rev. 581 (2011). Although
the Third Circuit in Lower Merion conducted a similarly situated analysis—which informed
the district court’s analysis in this case—it did so without citation to authority. See 665 F.3d
at 550. Moreover, Lower Merion addressed a different type of claim—that “targeting” a
particular area for redistricting “in part because that Community has one of the highest
concentrations of African–American students in the District” violates the Equal Protection
Clause, 665 F.3d at 540—and it grounded its similarly situated analysis in relevant part on
evidence that the redistricting affected both white and nonwhite students in the “targeted
area,” id. at 550. Not only does this formulation of the inquiry seem to preclude a finding of
disparate treatment, but it does not neatly track Lewis’s novel funneling theory. Accordingly,
we express no view on the district court’s treatment of this issue and merely assume without
deciding that Lewis proved that the nonwhite students in the East Ascension feeder zone are
similarly situated to white students in the other feeder zones, as his theory of discrimination
presumes.
        20 See, e.g., Ortiz v. City of Phila. Office of City Comm’rs Voter Registration Div., 28
F.3d 306, 308 (3d Cir. 1994) (“A district court’s conclusion that a challenged electoral practice
has a discriminatory effect is a question of fact subject to review for clear error.”); Velasquez
v. City of Abilene, Tex., 725 F.2d 1017, 1021 (5th Cir. 1984) (“We have no doubt that the
finding of discriminatory effect or result under the Voting Rights Act amendments of 1982 is
also governed by the clearly erroneous standard, and while appellants try to argue that
dilution     cases      involve      a mixed question of law    and fact not     governed      by
the clearly erroneous standard, we cannot embrace this argument.”).
        21 See, e.g., Anderson ex rel. Dowd v. City of Bos., 375 F.3d 71, 80 (1st Cir. 2004)

(“[W]hen the issues on appeal ‘raise[ ] either questions of law or questions about how the law
applies to discerned facts,’ such as whether the proffered evidence establishes a
                                              23
    Case: 15-30030      Document: 00513274476      Page: 24    Date Filed: 11/17/2015




                                   No. 15-30030
We assume without deciding that our review is de novo, as affirmance under
this standard compels the same result as under the more deferential
alternative standard.
      To subject a facially race neutral government action to strict scrutiny, the
plaintiff must establish both discriminatory intent and a disproportionate
adverse effect upon the targeted group. Feeney, 442 U.S. at 272. The
discriminatory-impact element of an equal protection claim may be satisfied
with statistical evidence. See, e.g., Chavez v. Ill. State Police, 251 F.3d 612, 638
(7th Cir. 2001) (“While few opinions directly acknowledge that statistics may be
used to prove discriminatory effect, the Court has repeatedly relied on statistics
to do just that.” (citing Yick Wo, 118 U.S. at 374 and Hunter v. Underwood, 471
U.S. 222, 227 (1985))); accord Bennett v. City of Eastpointe, 410 F.3d 810, 818
(6th Cir. 2005). “Of course, parties may not prove discrimination merely by
providing the court with statistical analyses. The statistics proffered must
address the crucial question of whether one class is being treated differently
from another class that is otherwise similarly situated.” Chavez, 251 F.3d at
638. Further, statistical analysis, like other expert testimony, must be “both
relevant and reliable,” and “[d]etermining the validity and value of statistical
evidence is firmly within the discretion of the district court.” Id. at 641.
      Although this Court has not spoken on the quantum of evidence sufficient
to prove discriminatory impact as a matter of law, cases from other circuits shed
some light on the subject. In Chavez, the Seventh Circuit affirmed summary
judgment in favor of the state-police defendants in a class action alleging that
the officers “utilize[d] impermissible racial classifications in determining whom
to stop, detain, and search.” 251 F.3d at 635. The plaintiffs had obtained records



discriminatory purpose or a disproportionate racial impact, ‘our review is essentially
plenary.’”).
                                         24
      Case: 15-30030   Document: 00513274476     Page: 25   Date Filed: 11/17/2015




                                  No. 15-30030
of citations and police field reports, which were used to document traffic stops,
and had compared the race of the targets with various population benchmarks,
including the Census and the Nationwide Personal Transportation Survey. Id.
at 642–44. After holding that the plaintiffs could utilize statistics to show
discriminatory effect, id. at 640, the court independently reviewed the proffered
statistics and found them inadequate as a matter of law to carry the plaintiffs’
burden, id. at 641, 645. As relevant here, the court cited the absence of evidence
of the total number of field reports prepared (or even the number analyzed by
the plaintiffs) and the lack of an adequate population benchmark against which
to measure whether the plaintiffs’ racial groups were stopped at a rate
disproportionate to their representation in the driving population. Id. at 643–
44.
        Similarly, in a case with facts closer to those presented here, the First
Circuit in Anderson affirmed a bench-trial judgment in favor of the city
defendant in an equal protection challenge to a school-rezoning plan. 375 F.3d
at 74, 79. To establish the discriminatory effect of the rezoning plan, the
plaintiffs relied exclusively on the testimony of a single witness. Id. at 88. The
witness, who lacked formal training in statistical analysis, “testified that she
reviewed admissions data from ‘every school in the city,’ [but] she only presented
data for the 2002–03 admission rounds for one class in each of three schools.”
Id. The witness prepared charts for each of these schools, comparing the racial
demographics of students admitted under the new plan with those of students
who would have been eligible for admission under an alternative plan. Id. at 88–
89. These charts showed that “in the three elementary schools—out of the 85 or
so in the [public school] system—a total of twenty white students . . . were not
admitted under the actual [plan].” Id. at 89. Further, the plaintiffs declined to
“engage in any systemwide analysis of the racial impact” of the plan, resting

                                        25
    Case: 15-30030     Document: 00513274476      Page: 26   Date Filed: 11/17/2015




                                   No. 15-30030
instead on the “individual examples of the racial effect” evident in the witness’s
charts. Id. The First Circuit held this evidence insufficient to show
discriminatory effect—and, as a corollary, discriminatory purpose inferable
from a gross statistical disparity. Id.
      Here, the district court held that Lewis’s proffered evidence failed to
establish that Option 2f worked a discriminatory effect on nonwhite students in
the East Ascension feeder zone by funneling a disproportionate number of at-
risk students to their schools. Even accepting the undisputed evidence that the
percentage of at-risk students in the East Ascension feeder zone increased after
the implementation of Option 2f, the court found that this was insufficient,
standing alone, to carry Lewis’s burden. The court found that the objective
evidence of student performance adduced at trial—ACT scores, SPS, and AP
classes and exam results—was unpersuasive. Lewis only offered average ACT
scores for a single year; although the scores placed East Ascension 0.1 point
below the state average, 0.9 point below St. Amant, and 1.9 points below
Dutchtown, these results were neither broadly representative of student
performance nor relevant to the educational experiences of students in the East
Ascension feeder zone’s primary and middle schools. East Ascension High
School’s SPS had “gradually increased since the implementation of Option 2f,”
and although it was outpaced by Dutchtown’s and St. Amant’s SPS—by 28.1
points and 14.5 points, respectively—“Lewis failed to introduce evidence to
establish that these differences are statistically significant, or that such
differences are the result of unequal educational opportunities[.]” The AP scores
were similarly unavailing: Lewis presented evidence of inferior performance by
East Ascension High School students in one academic year, but he again failed
to establish statistical significance. And, as with the ACT scores, the SPS and
AP performance related only to East Ascension High School and not its feeders.

                                          26
    Case: 15-30030       Document: 00513274476          Page: 27     Date Filed: 11/17/2015




                                       No. 15-30030
       Finally, the court rejected the opinion of Lewis’s expert, Dr. Percy Bates,
as “meaningless.” Although Dr. Bates was qualified as “an expert on the impact
of a disproportionate number of at-risk students on an academic environment,”
he based his expert report solely on “the general research findings of other
experts, student performance scores from 2006 and 2007, iLEAP test scores
from 2006 and 2007, and Gautreau’s projections.” 22 He claimed that his opinion
was confirmed—and, indeed, strengthened—by the evidence he observed at
trial, but he conceded that he had not considered any post-Option 2f data in
rendering his opinion in the first instance. In particular, he acknowledged that
he had not researched the quality of instruction or the course offerings in the
East Ascension schools relative to their counterparts in the other feeder zones,
he had not interviewed Lewis’s children, and he had not done any calculations
of the actual effect of Option 2f on the at-risk population. As for Dr. Bates’s
“research findings in other districts” and his consideration of “the general
research findings of other experts,” the court noted that this research could be
“instructive,” but “his failure to conduct an independent analysis in this case
renders his opinion meaningless.”
       Lewis essentially makes two arguments on appeal. First, he contends
that the objective evidence of student performance he presented at trial,
coupled with Dr. Bates’s expert testimony, proved as a matter of law that
Option 2f’s funneling caused a disproportionate adverse effect on the nonwhite
population in the East Ascension feeder zone. Second, he asserts that the
district court committed legal error by faulting him for failing to prove
discriminatory purpose, despite the court declining to reach that issue in the
first instance.


       22Notably, the district court observed that Lewis failed to introduce Dr. Bates’s expert
report into the trial record.
                                              27
    Case: 15-30030        Document: 00513274476          Page: 28      Date Filed: 11/17/2015




                                        No. 15-30030
       We find that Lewis failed to prove as a matter of law that Option 2f’s
funneling feature had a racially discriminatory effect. Lewis’s statistical
evidence is stronger than that offered in Anderson, as it at least offers a glance
at the system-wide effects of Option 2f, but it suffers from many of the same
flaws identified in Chavez (e.g., nonrepresentativity and difficulty isolating the
operative factor). Many of the statistics are limited in scope (e.g., one year of
ACT and AP scores), and those that are not (e.g., SPS) do not clearly support
Lewis’s theory. 23 In addition, the statistical evidence of at-risk-population
figures is only inferentially related, at best, to the conditions at the East
Ascension feeder schools. Importantly, the district court observed that Lewis
offered no evidence of statistical significance at trial, 24 and he makes no
colorable argument to the contrary on appeal—nor, for that matter, does he cite
any case law in support of his contention that his evidence proved
discriminatory impact as a matter of law. Moreover, we agree with the district
court that the expert testimony of Dr. Bates was not specific enough to establish
discriminatory impact. Dr. Bates based his conclusions on general research
findings from other school districts and the findings of other experts, and failed
to evaluate the specific impact of Option 2f on the nonwhite population in the




       23  Lewis makes much of the growing disparity between the SPS attained by East
Ascension, Dutchtown, and St. Amant. However, he fails to account for the recent change to
the SPS scale, so it is unclear to what extent the 14.3-point gap between East Ascension and
Dutchtown that prevailed in 2007–2008 differs from the 28.1-point gap between the schools
in 2012–2013.
        24 “Statistical significance” refers to a showing that a numerical difference is unlikely

to be the product of chance. See Chavez, 251 F.3d at 642–43. Lewis could demonstrate
significance by showing, for example, that 1) East Ascension feeder zone performance
declined after the implementation of Option 2f, or that the gap between the East Ascension
feeder zone performance and other feeder zones’ performances has increased since the
implementation of Option 2f, and 2) that such performance variations were unlikely to be
caused by random fluctuations from year to year. See id.
                                              28
     Case: 15-30030   Document: 00513274476       Page: 29   Date Filed: 11/17/2015




                                  No. 15-30030
East Ascension feeder zone. This general evidence is insufficient to establish
discriminatory impact as a matter of law.
       Lewis’s claim of legal error is similarly unavailing. It is true that the
district court’s discussion could be read to suggest that statistical evidence of
racial disparities cannot prove discriminatory effect absent evidence of
discriminatory purpose. Indeed, while explaining that “evidence of an increase
in the percentage of nonwhite and at-risk students at schools in the East
Ascension High School zone, without more, is insufficient to establish disparate
impact[,]” the district court cited portions of Feeney and Washington v. Davis,
426 U.S. 229 (1976), that indicate that a violation of equal protection cannot be
founded solely on disparate impact. This construction provides the impetus for
Lewis’s claim that “[t]he ‘more’ referenced by the Trial Court is ‘discriminatory
intent’ . . . [and] not additional ‘disparate impact.’” However, immediately after
making this pronouncement, the court proceeded to assess the remainder of
Lewis’s evidence of discriminatory effect and it ultimately held that Lewis failed
to carry his burden to prove a discriminatory impact. Accordingly, viewed in the
context of its entire discussion, the district court’s legal framework is sound, and
we affirm its determination on this dispositive issue.
C.     Lewis’s Other Claims of Error
       Lewis’s remaining arguments—that the district court erroneously failed
to consider his racial balancing and de jure segregation arguments—relate to
claims not properly before us. In the first appeal, this Court held that Lewis’s
claim of racial balancing or racial gerrymandering was not preserved. Lewis,
662 F.3d at 348 & n.11. The waiver doctrine barred the district court from
considering this claim anew on remand, and it bars this Court’s review now. See
Lindquist v. City of Pasadena, Tex., 669 F.3d 225, 239 (5th Cir. 2012) (“The
waiver doctrine holds that an issue that could have been but was not raised on

                                        29
     Case: 15-30030     Document: 00513274476        Page: 30     Date Filed: 11/17/2015




                                     No. 15-30030
appeal is forfeited and may not be revisited by the district court on remand. The
doctrine also prevents us from considering such an issue during a second
appeal.” (footnote and internal quotation marks omitted)). As for Lewis’s de jure
segregation claim, Lewis never advanced this theory of relief in the district
court, and he correspondingly cannot do so now. See, e.g., Leverette v. Louisville
Ladder Co., 183 F.3d 339, 342 (5th Cir. 1999) (per curiam).
D.     The Appropriate Level of Scrutiny
       Although the district court did not announce the level of scrutiny it was
applying to Lewis’s equal protection claim, it may be inferred from the court’s
subsidiary rulings that it deemed rational basis review appropriate. When a
government action is facially race neutral and there is no proof of either
discriminatory purpose or discriminatory effect, that action is subject to rational
basis review. See Lewis, 662 F.3d at 348. On rational basis review, the burden
is on the challenger to rebut the “strong presumption of validity” accorded the
action and prove that the action is not rationally related to a legitimate
government purpose. Heller, 509 U.S. at 319–20. We agree with the district
court that rational basis review applies to the funneling aspect of Option 2f and
that the plan survives this limited scrutiny. Given that the Board has cited at
least one legitimate governmental purpose animating its adoption of Option 2f—
alleviating overcrowding in the Dutchtown feeder zone 25—and Lewis has made
no effort to “negative every conceivable basis which might support” the Board’s
action, id. at 320, we concur in the district court’s conclusion that rational basis
review is satisfied.




       25 Our sister circuits have treated mitigating school overcrowding and optimizing
school utilization as legitimate government purposes. See Spurlock, 716 F.3d at 403; Lower
Merion, 665 F.3d at 557.
                                           30
Case: 15-30030   Document: 00513274476    Page: 31   Date Filed: 11/17/2015




                           No. 15-30030
                        IV. CONCLUSION
  For the foregoing reasons, we AFFIRM the district court’s judgment.




                                 31